



COURT OF APPEAL FOR ONTARIO

CITATION: Henrietta-Harvey
    Estate v. Homer, 2014 ONCA 262

DATE: 20140402

DOCKET: C57050

Feldman, Rouleau and Hourigan JJ.A.

BETWEEN

Shenelle Holm, trustee for the estate of Karnetto
    Henrietta-Harvey and Antonio Spaziano

Plaintiff (Appellant)

and

J. Wayne Homer

Defendant (Respondent)

Chris Agriropoulos, for the appellant

Scott W. Beattie, for the respondent

Heard: March 31, 2014

On appeal from the order of Justice James Ramsay of the Superior
    Court of Justice, dated April 16, 2013.

APPEAL BOOK ENDORSEMENT

[1]

The appellant appeals the discretionary order of the motion judge who
    denied an adjournment after allowing counsel to be removed from the record and
    when the appellant was not there in person to address the court on the summary
    judgment motion. Although in other circumstances it might be appropriate to set
    aside the summary judgment, we would not do so in this case.

[2]

The motion judge noted that the claim was clearly statute-barred. There
    is nothing on the record before this court to suggest any basis for setting
    aside that finding. In those circumstances, we would not interfere with the
    order made by the motion judge granting summary judgement dismissing the
    action.

[3]

The appeal is therefore dismissed with costs fixed at $2,500 inclusive
    of disbursements and HST, in light of earlier costs orders.


